In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________

                    No. 02-19-00168-CV
               ___________________________

M.B., INDIVIDUALLY AND AS NEXT FRIEND OF I.C., Appellant

                             V.

S.C. AND SPIRIT OF ST. LOUIS OUTLETS, GP, LLC, Appellees


            On Appeal from the 67th District Court
                   Tarrant County, Texas
               Trial Court No. 067-285252-16


          Before Sudderth, C.J.; Gabriel and Birdwell, JJ.
    Per Curiam Memorandum Opinion and Order on Rehearing
       MEMORANDUM OPINION AND ORDER ON REHEARING

       On June 27, 2019, we issued a memorandum opinion denying appellant M.B.,

individually and as next friend of I.C.’s, (Mother) petition for permissive appeal.

Mother timely filed a motion for rehearing. After requesting and receiving a response

to that motion, we grant Mother’s motion for rehearing, withdraw our June 27, 2019

opinion, and substitute the following in its place.

       Mother filed a petition for permissive appeal seeking interlocutory review of

the trial court’s order granting appellee S.C.’s (Father) plea to the jurisdiction. See Tex.

Civ. Prac. & Rem. Code Ann. § 51.014(d), (f).            We grant the petition.      See id.

§ 51.014(f). Mother’s notice of appeal is deemed filed today. See id.; Tex. R. App. P.

28.3(k). The appeal will be governed by the rules for accelerated appeals. See Tex.

Civ. Prac. & Rem. Code Ann. § 51.014(f); Tex. R. App. P. 28.1, 28.3(k). Appellant

must file a copy of this order with the trial court clerk. See Tex. R. App. P. 28.3(k).

       The clerk’s record and reporter’s record are due on or before Monday,

September 30, 2019. See Tex. R. App. P. 4.1(a), 26.1(b), 28.3(k), 35.1(b).

       Mother’s brief will be due twenty days after the appellate record is filed, and

Father’s brief will be due twenty days after Mother files her brief. See Tex. R. App. P.

38.6(a)–(b).

       The clerk of this court is directed to transmit a copy of this memorandum

opinion and order to the attorneys of record, the trial court judge, the trial court clerk,

and the court reporter.

                                             2
                                    Per Curiam

Delivered: September 19, 2019




                                3